FILED
                             NOT FOR PUBLICATION                            APR 14 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LASSAAD BENHASSINE,                              No. 06-70514

               Petitioner,                       Agency No. A075-118-820

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Lassaad Benhassine, native and citizen of Tunisia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision (“IJ”) denying his application for withholding of removal. We



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence,

Fisher v. INS, 79 F.3d 955, 961 (9th Cir. 1996), we deny the petition for review.

      Benhassine fears persecution in Tunisia on account of his refusal to shave

his beard. Substantial evidence supports the IJ’s denial of withholding of removal

because the harm Benhassine fears he may suffer is too speculative and he does not

establish it is more likely than not he will be persecuted. See Hoxha v. Ashcroft,

319 F.3d 1179, 1185 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          2                                   06-70514